Mr. Justice Burke dissenting: The second-amended complaint recites that an ordinance of the City of Chicago authorizes the commissioner of public works to permit stands to be maintained on the public streets for the purpose of exhibiting for sale daily newspapers printed and published in Chicago, which stands ‘1 shall not exceed” certain dimensions. The complaint avers that the newsstand did not conform to the requirements. The complaint, however, does not charge that the injury to the minor was caused by any failure to construct the stand* in accordance with the ordinance. It will be observed that the ordinance inhibits the maintenance of stands exceeding the . prescribed dimensions. There is no inhibition against the construction of stands of dimensions less than those precribed in the ordinance. The apparent purpose of the provision limiting the size of stands is to prevent the erection of large structures which would be an obstruction to the view and freedom of movement of pedestrians and the drivers of vehicles. Plaintiff in her brief admits that “there was no proof of any defect in the construction of the stand.” She states that she “only proved that it violated an ordinance in the manner of its construction regarding dimensions. ’ ’ It is undisputed that Laverne was injured because her playmate Bernice was swinging from the stand, thereby causing it to fall on Laverne. The swinging from the stand by Bernice is what caused the injury. It is not contended that Laverne ran into the stand. Both girls knew that the stand was there. It would be unreasonable to expect that the stand would be so constructed as to prevent a child from pulling it over. The majority opinion states that it is the duty of the city to keep streets free from obstructions and danger. This might be important if Laverne ran against the stand. Plaintiff grounds her right to recovery on the doctrine of attractive nuisance. The sale of newspapers from stands located on sidewalks and parkways is a well-recognized activity in our modern life in every city. It is not contended that these stands are nuisances. In fact, plaintiff pleads the ordinance which authorizes the commissioners of public works to issue permits for their maintenance. Nor can I perceive that the stands are dangerous to children. Certainly, a newspaper stand is not inherently dangerous. The party who operated this stand could not be expected to anticipate that children would attempt to swing from it. Presumably, the stand is considered attractive because a child is able to swing from it. On the same reasoning, anything that a child can swing from would be attractive, and the operator of an automobile who parked his car for 10 minutes while doing some shopping would be liable if a child fell and was injured while swinging from his car. The owner of property is not required to protect children from every possible harm. It is my view that the majority opinion unduly extends the attractive nuisance doctrine. I am of the opinion that the judgment should be reversed and that a judgment should be entered here for the defendant and against the plaintiff.